Exhibit 10.4
 
NOTE 1


 
 

$546,000.00     Payable at Naples, Florida    Effective February __, 2013

 

                                                                        

FOR VALUE RECEIVED, the undersigned, Innovative Food Holdings, Inc., a Florida
corporation (herein “Borrower”), promises to pay in lawful money of the United
States of America to Fifth Third Bank, an Ohio banking corporation (herein
“Lender”) or other holder of this Note, at 999 Vanderbilt Beach Road, 7th Floor,
Naples, FL 34108, or such other place as the holder hereof may direct in
writing, the principal sum of Five Hundred Forty Six Thousand and 00/100
($546,000.00) Dollars, or such lesser amount as may be outstanding pursuant to
the Loan Agreement dated of even date, as the same may be amended or restated
from time to time (herein “Loan Agreement” (capitalized terms not otherwise
defined in this Note shall have the definitions ascribed to them under the Loan
Agreement)) together with all accrued and unpaid interest thereon.


A.  Interest shall accrue at 3.0% above the LIBOR Rate. “LIBOR Rate” means rate
per annum effective on any Interest Rate Determination Date, which is equal to
the quotient of: (a) the rate per annum equal to the offered rate for deposits
in U.S. dollars for a one (1) month period, which rate appears on that page of
Bloomberg reporting service, or such similar service as determined by Lender,
that displays British Bankers' Association interest settlement rates for
deposits in U.S. Dollars, as of 11:00 a.m. (London, England time) two (2)
business days prior to the Interest Rate Determination Date; provided, that if
no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by Lender to be the
rate at which U.S. dollar deposits for the Interest Period are offered to Lender
in the London Inter-Bank Market as of 11:00 a.m. (London, England time), on the
day that is two (2) business days prior to the Interest Rate Determination Date,
divided by (ii) the percentage equal to 1.00 minus the maximum reserve
percentages (including any emergency, supplemental, special or other marginal
reserves) expressed as a decimal in effect on any day to which Lender is subject
with respect to any LIBOR loan pursuant to regulations issued by the Board of
Governors of the Federal Reserve System with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities” under Regulation D).  This
percentage will be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


B.  The Interest Rate Determination Date shall be the 1st day of each month.


C.  Interest at the RATE set forth above, unless otherwise indicated, will be
calculated on the basis of the 360 day per year method, which computes a daily
amount of interest for a hypothetical year of 360 days, then multiplies such
amount by the actual number of days elapsed in an interest calculation period.


D.  Notwithstanding any other provision contained in this Note, the Lender does
not intend to charge and Borrower shall not be required to pay any amount of
interest or other fees or charges in excess of the maximum amount permitted by
applicable law.  Any payment in excess of such maximum shall be refunded to
Borrower or credited against principal, at the option of the Lender.


E.  Borrower agrees to pay said principal, and all accrued and unpaid interest
thereon as follows:


1.  Beginning on March ___, 2013, and continuing on the ________th  day of each
succeeding month thereafter until the Maturity Date, Borrower shall pay all
accrued interest.
 
Note 1 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 1

--------------------------------------------------------------------------------

 
 
2.  Borrower shall make monthly payments of principal in the amount of $4,550.00
beginning on March __, 2013, and continuing on the _________th    day of each
succeeding month thereafter until the Maturity Date.


3.  The entire principal balance and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date of February ____, 2018, unless
sooner accelerated following a Default (as defined herein).


F.  Borrower shall be in default under this Note (herein “Default”) upon the
happening of any of the following events, circumstances or conditions; namely:


1.  Default in the payment when due of any principal or interest under this
Note.


2.  Any other Event of Default under the Loan Agreement which continues beyond
any applicable notice and cure period.


In the event of such Default, the entire amount of this Note shall become due
and payable at the election of the holder and all such sums shall bear interest
at the Default Rate as defined in the Loan Agreement.  Failure to precipitate
for Default shall not estop the right to assert for subsequent Defaults.


G.  The use of the masculine pronoun herein shall include the feminine and
neuter and also the plural.  If any provision of this instrument shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Note.


H.  If any payment is not paid within ten (10) days of the Due Date, undersigned
agrees to pay to Lender a late payment fee as provided for in the Loan
Agreement.


I.  Interest not paid when due shall bear interest.


J.  Should it become necessary to collect this Note through an attorney, all
parties hereto, whether maker, endorser, surety or guarantor each severally
agree to pay all costs of collecting this Note, including a reasonable
attorney's fee, whether at trial, at any appellate level, or in any bankruptcy
proceeding, whether collected by suit or otherwise. As used herein, attorney's
fees shall include a separate award for paralegal or legal assistants’ fees.


K.  Borrower waives presentment for payment, protest and notice of protest and
non-payment of this Note, and consents that this Note or any part hereof may be
extended without further notice.


L.  Where the context requires, the singular shall include the plural and the
plural the singular, and any one gender shall include all genders.


M. Borrower waives its right to a jury trial of any claim or cause of action
based upon or arising out of this Note, and/or the transactions contemplated by
this Note, or any dealings between Borrower and Lender.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims.
 
Note 1 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 2

--------------------------------------------------------------------------------

 
 
Borrower acknowledges that this waiver is a material inducement to Lender to
loan money to Borrower.


N.  Any judgment rendered on this Note shall bear interest at the highest rate
of interest permitted pursuant to Chapter 687, Florida Statutes.


O.  This Note is secured by a Mortgage on real estate in Lee County Florida upon
which documentary stamp taxes were paid and secured by the other Security
Instruments as defined in the Loan Agreement.




Innovative Food Holdings, Inc.,
a Florida corporation
 
By:                                                      
 Justin Wiernasz, its President
 


 
 
 
 
Note 1 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 3

--------------------------------------------------------------------------------

 